DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12, 14, 15, 17-19, and 22 in the reply filed on 04/21/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different foundation designs and connection height being adjustable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-15, 17-18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim states multiple foundations and each foundation comprises a plurality of connection points.  The connection points are then described in relation to other connection points.  It is unclear if applicant is referring to connection point on the same foundation or connection points across multiple connection points.  For example, “wherein the connection points are located in the same position relative to each other” is ambiguous because it is unclear if this is referring to connection points on the same foundation or across foundations.  The metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 11, 14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjelta (WO 94/06970).
	With regard to claims 1 and 22, Tjelta discloses a system comprising a plurality of foundations (fig. 1; foundation 3/8; two shown) of different designs (see pg. 5, line 34 to pg. 6, line 5; applicant’s specification gives examples but does not definitively define what constitutes different design. Tjelta discloses different pressures in different foundations and different depths based on site parameters), wherein each foundation comprises connection points (where framework 2 connects to legs 8), wherein the connection points permit other components to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation (fig. 1), wherein the connection points are located in the same position relative to each other (fig. 1) and/or the connection points are the same size on each foundation (fig. 1).
	With regard to claim 2, Tjelta further discloses wherein each foundation is a suction anchor (abstract).
	With regard to claim 7, Tjelta further discloses wherein one or more of the connection points is provided at the outer perimeter of each foundation (fig. 1).
	With regard to claim 11, Tjelta further discloses wherein one or more of the connection points has a profile that permits load transfer (fig. 1).
.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatmoe (7,617,652).
	With regard to claims 1 and 4, Flatmoe discloses a system comprising a plurality of foundations (fig. 8) of different designs (post 24 and ledger against wall), wherein each foundation comprises connection points (bracket associated with foundation), wherein the connection points permit other components (16) to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation (fig. 8), wherein the connection points are located in the same position relative to each other (fig. 8) and/or the connection points are the same size on each foundation (fig. 8) and wherein one or more of the connection points has an adjustable height (via 24).

Claims 1, 14-15, 17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chateau (4,194,857).
	With regard to claims 1, 14-15, 17, and 19 Chateau discloses  a system comprising a plurality of foundations of different designs (figs. 3-4; multiple wells as foundation will inherently have different design), wherein each foundation comprises connection points (53), wherein the connection points permit other components to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation (fig. 4), wherein the connection points are located in the same position relative to each other (fig. 4), the system is part of a subsea a subsea well assembly (col. 1, lines 9-14) wherein one or more connection point of each foundation is connected to one or more guide devices (60), and wherein one or more of the guide devices provides a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14, 15, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2011/0129304) in view of Riemers (WO 02/088475 A1).
With regard to claim 1, Wu discloses a system comprising a plurality of foundations (200; fig. 3), wherein each foundation comprises connection points (211), wherein the connection points permit other components (collars 110) to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation (figs. 1,5,6), wherein the connection points are located in the same position relative to each other and/or the connection points are the same size on each foundation (fig. 5).
Wu is silent regarding the plurality of foundations being of different designs.  
Riemers discloses it is known to utilize a plurality of foundation suction anchors of different sizes (pg. 3, lines 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention 
With regard to claim 2, Wu further discloses each foundation is a suction anchor (para 0062).
With regard to claim 3, Wu further discloses wherein the connection points are additional parts that protrude from the foundations (fig. 3) to provide an attachment point for components (110/200) to be mounted on the foundations.  
	With regard to claim 5, Wu further discloses each connection point comprises or is arranged to be connected to a guide device (210).
	With regard to claim 6, Wu further discloses wherein the connection points are stronger than the adjacent parts of the respective foundation (Wu describes connection points as reinforcement rib).
	With regard to claim 7, Wu further discloses wherein one or more of the connection points is provided at the outer perimeter of each foundation (fig. 3; wherein ribs extend to perimeter).
With regard to claim 8, Wu further discloses wherein one or more of the connection points extends beyond the top of each foundation (fig. 3).
With regard to claim 9, Wu further discloses wherein the connection points are provided at approximately equally spaced locations around the outer perimeter of each foundation (fig. 3).
With regard to claim 10, Wu further discloses wherein one or more of the connection points is integral with each foundation (fig. 3).
With regard to claim 11, Wu further discloses wherein one or more of the connection points has a profile that permits load transfer (fig. 3).
With regard to claim 12, Wu further discloses wherein each connection point comprises a base portion integral (fig. 8) with the respective foundation and a connection portion to which a component (210) can be attached (fig. 8).

With regard to claim 15, Wu further discloses one or more guide devices (210), and wherein one or more of the guide devices provides a means to which the components can be attached (fig. 3), a means for transferring loads to the foundation (fig. 11), a means for guiding the components into the correct position and orientation on the foundation (fig. 11).
With regard to claim 18, Wu further discloses each subsea foundation comprises a fine alignment device (sliding bushes 110), wherein the guide device is used to guide a component into approximately the correct location and orientation on the respective foundation and the fine alignment device is used to more precisely locate the component (fig. 5).

	With regard to method claim 22, the claimed method would inherently be performed by the modification of Wu to include foundations of different designs as taught by Riemers, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
4/28/2021